Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.216 Filed 07/20/21 Page 1 of 28




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MICHAEL OLIVER,

       Plaintiff,                  CASE NO. 20-12711
                                   HON. LAURIE J. MICHELSON
-vs-

CITY OF DETROIT, a municipal
corporation, and DETECTIVE DONALD
BUSSA, in his individual capacity,

       Defendants.

 DAVID A. ROBINSON (P38754)              PATRICK M. CUNNINGHAM
 BRANDON MCNEAL (P81300)                 (P67643)
 Robinson and Associates, P.C.           City of Detroit Law Department
 Attorneys for Plaintiff                 Attorneys for City of Detroit and Bussa
 28145 Greenfield Rd., Suite 100         2 Woodward Avenue, Suite 500
 Southfield, MI 48076                    Detroit, MI 48226
 (248) 423-7234                          (313) 237-5032
 davidrobinsonlaw@gmail.com              cunninghamp@detroitmi.gov

 THOMAS E. KUHN (P37924)
 Co-Counsel for Plaintiff
 615 Griswold Street, Ste. 515
 Detroit, MI 48226
 (313) 963-522
 tekuhn@ahol.com

 DEFENDANTS CITY OF DETROIT AND DONALD BUSSA’S ANSWER
        TO PLAINTIFF’S FIRST AMENDED COMPLAINT




                                     1
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.217 Filed 07/20/21 Page 2 of 28




NOW COME Defendants CITY OF DETROIT, and DONALD BUSSA, by and

through their counsel, and for their answer to Plaintiff’s first amended complaint,

state as follows:

                        INTRODUCTORY STATEMENT

   1. Answering paragraph 1 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   2. Answering paragraph 2 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   3. Answering paragraph 3 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   4. Answering paragraph 4 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   5. Answering paragraph 5 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

                                            2
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.218 Filed 07/20/21 Page 3 of 28




   6. Answering paragraph 6 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   7. Answering paragraph 7 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   8. Answering paragraph 8 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   9. Answering paragraph 9 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   10.Answering paragraph 10 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

                            JURISDICTION & VENUE

   11.Answering paragraph 11 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.
                                            3
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.219 Filed 07/20/21 Page 4 of 28




   12.Answering paragraph 12 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   13.Answering paragraph 13 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

                                      PARTIES

                                        Plaintiff

   14.Answering paragraph 14 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

                                      Defendants

   15.Answering paragraph 15 of plaintiff’s complaint, defendants admit same.

   16.Answering paragraph 16 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   FACTUAL ALLEGATIONS REGARDING FACIAL RECOGNITION
                     TECHNOLOGY
                  The Many Flaws of Facial Recognition Systems

                                            4
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.220 Filed 07/20/21 Page 5 of 28




   17.Answering paragraph 17 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   18.Answering paragraph 18 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   19.Answering paragraph 19 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   20.Answering paragraph 20 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   21.Answering paragraph 21 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   22.Answering paragraph 22 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.



                                            5
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.221 Filed 07/20/21 Page 6 of 28




   23.Answering paragraph 23 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   24.Answering paragraph 24 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   25.Answering paragraph 25 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

         The accuracy of a facial recognition search depends heavily on
                        the quality of the probe image.

   26.Answering paragraph 26 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   27.Answering paragraph 27 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   28.Answering paragraph 28 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.
                                            6
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.222 Filed 07/20/21 Page 7 of 28




   29.Answering paragraph 29 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   30.Answering paragraph 30 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   31.Answering paragraph 31 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   32.Answering paragraph 32 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

                Facial recognition algorithms are racially biased.

   33.Answering paragraph 33 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   34.Answering paragraph 34 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.
                                            7
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.223 Filed 07/20/21 Page 8 of 28




   35.Answering paragraph 35 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   36.Answering paragraph 36 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   37.Answering paragraph 37 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   38.Answering paragraph 38 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   39.Answering paragraph 39 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

       Cities across the country are banning the use of facial recognition
                                systems in policing.

   40.Answering paragraph 40 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.
                                            8
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.224 Filed 07/20/21 Page 9 of 28




   41.Answering paragraph 41 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   43.[sic] Answering paragraph 43 of plaintiff’s complaint, defendants lack

knowledge or information sufficient to form a belief as to the truth of the

allegations in this paragraph, and therefore deny the allegations.

         FACTUAL ALLEGATIONS REGARDING MR. OLIVER’S
                       FALSE ARREST

                                The Larceny Incident

   44.Answering paragraph 44 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   45.Answering paragraph 45 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   46.Answering paragraph 46 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.


                                            9
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.225 Filed 07/20/21 Page 10 of 28




   47.Answering paragraph 47 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   48.Answering paragraph 48 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   49.Answering paragraph 49 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   50.Answering paragraph 50 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   51.Answering paragraph 51 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.




                                           10
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.226 Filed 07/20/21 Page 11 of 28




   52.Answering paragraph 52 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   53.Answering paragraph 53 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   54.Answering paragraph 54 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   55.Answering paragraph 55 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   56.Answering paragraph 56 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   57.Answering paragraph 57 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.



                                           11
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.227 Filed 07/20/21 Page 12 of 28




   58.Answering paragraph 58 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   59.Answering paragraph 59 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   60.Answering paragraph 60 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

  Defendant Bussa’s investigation impermissibly relied on facial recognition
                                 technology

   61.Answering paragraph 61 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   62.Answering paragraph 62 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   63.Answering paragraph 63 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.
                                           12
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.228 Filed 07/20/21 Page 13 of 28




   64.Answering paragraph 64 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   65.Answering paragraph 65 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   66.Answering paragraph 66 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   67.Answering paragraph 67 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   68.Answering paragraph 68 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   69.Answering paragraph 69 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged



                                         13
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.229 Filed 07/20/21 Page 14 of 28




   70.Answering paragraph 70 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   71.Answering paragraph 71 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

 Defendant Bussa was operating without any express DPD Facial recognition
                  policy since none had been developed


   72.Answering paragraph 72 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   73.Answering paragraph 73 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   74.Answering paragraph 74 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

           Defendant Bussa produces misleading request for warrant



                                           14
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.230 Filed 07/20/21 Page 15 of 28




   75.Answering paragraph 75 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   76.Answering paragraph 76 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   77.Answering paragraph 77 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   78.Answering paragraph 78 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   79.Answering paragraph 79 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   80.Answering paragraph 80 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.



                                           15
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.231 Filed 07/20/21 Page 16 of 28




   81.Answering paragraph 81 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   82.Answering paragraph 82 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   83.Answering paragraph 83 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   84.Answering paragraph 84 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   85.Answering paragraph 85 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   86.Answering paragraph 86 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.



                                         16
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.232 Filed 07/20/21 Page 17 of 28




      87.Answering paragraph 87 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

      88.Answering paragraph 88 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

      89.Answering paragraph 89 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

      90.Answering paragraph 90 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

      91.Answering paragraph 91 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

         What Happened to Michael Oliver Happened to Robert Williams

92.      Answering paragraph 92 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

                                           17
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.233 Filed 07/20/21 Page 18 of 28




   93.Answering paragraph 93 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

                Consequences of Wrongful Arrest and Incarceration

   94.Answering paragraph 94 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   95.Answering paragraph 95 of plaintiff’s complaint, defendants deny the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

            DPD institutes a written policy after Mr. Oliver’s arrest

   96.Answering paragraph 96 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   97.Answering paragraph 97 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.




                                           18
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.234 Filed 07/20/21 Page 19 of 28




   98.Answering paragraph 98 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   99.Answering paragraph 99 of plaintiff’s complaint, defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore deny the allegations.

   100.      Answering paragraph 100 of plaintiff’s complaint, defendants lack

knowledge or information sufficient to form a belief as to the truth of the

allegations in this paragraph, and therefore deny the allegations.

   101.      Answering paragraph 101 of plaintiff’s complaint, defendants lack

knowledge or information sufficient to form a belief as to the truth of the

allegations in this paragraph, and therefore deny the allegations.

                               CAUSES OF ACTION

   102.      Answering paragraph 102 of plaintiff’s complaint, defendants

incorporate their preceding responses.

                          COUNT I
     FALSE ARREST AND IMPRISONMENT IN VIOLATION OF THE
    FOURTH AMENDMENT AND 42 USC §1983 (DEFENDANT BUSSA)

   103.      Answering paragraph 103 of plaintiff’s complaint, defendants admit

same.
                                           19
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.235 Filed 07/20/21 Page 20 of 28




   104.      Answering paragraph 104 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

   105.      Answering paragraph 105 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

   106.      Answering paragraph 106 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

   107.      Answering paragraph 107 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

   108.      Answering paragraph 108 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

                          Count II
  MONELL LIABILITY FOR FALSE ARREST AND IMPRISONMENT IN
   VIOLATION OF THE FOURTH AMENDMENT AND 42 USC §1983
               (DEFENDANT CITY OF DETROIT)




                                         20
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.236 Filed 07/20/21 Page 21 of 28




   109.      Answering paragraph 109 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

   110.      Answering paragraph 110 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

   111.      Answering paragraph 111 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

   112.      Answering paragraph 112 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged. Defendants deny that Chief Craig is a defendant in this case.

   113.      Answering paragraph 113 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

   114.      Answering paragraph 114 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.



                                         21
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.237 Filed 07/20/21 Page 22 of 28




   115.      Answering paragraph 115 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

   116.      Answering paragraph 116 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged. Defendants deny that Chief Craig is a defendant in this case.

   117.      Answering paragraph 117 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

   118.      Answering paragraph 118 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

   119.      Answering paragraph 119 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

   120.      Answering paragraph 120 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.



                                         22
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.238 Filed 07/20/21 Page 23 of 28




                           Count III
            MALICIOUS PROSECUTION UNDER 42 USC §1983


   121.      Answering paragraph 121 of plaintiff’s complaint, defendants

incorporate their preceding responses.

   122.      Answering paragraph 122 of plaintiff’s complaint, defendants lack

knowledge or information sufficient to form a belief as to the truth of the

allegations in this paragraph, and therefore deny the allegations.

   123.      Answering paragraph 123 of plaintiff’s complaint, including all

subparagraphs, defendants deny the allegations contained therein for the reason

that they are untrue in the manner and form alleged.

   124.      Answering paragraph 124 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

   125.      Answering paragraph 125 of plaintiff’s complaint, defendants deny

the allegations contained therein for the reason that they are untrue in the manner

and form alleged.

   WHEREFORE, Defendant requests that this Honorable Court dismiss

Plaintiff’s complaint with prejudice, and award Defendant costs and attorney fees

wrongfully incurred.

                                          23
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.239 Filed 07/20/21 Page 24 of 28




                                    Respectfully submitted,

                                     /s/ Patrick M. Cunningham
                                    PATRICK M. CUNNINGHAM (P67643)
                                    City of Detroit Law Department
                                    Attorneys for City of Detroit and Bussa
                                    2 Woodward Avenue, Suite 500
                                    Detroit, MI 48226
                                    (313) 237-5032
DATED: July 20, 2021                cunninghamp@detroitmi.gov




                                     24
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.240 Filed 07/20/21 Page 25 of 28




                           AFFIRMATIVE DEFENSES

   1. Governmental immunity and or qualified immunity and or testimonial

      immunity render defendants immune to plaintiff’s claims.

   2. Defendants did not violate any of Plaintiff’s clearly established constitutional

      rights.

   3. Defendants acted in good faith, without malice, within the scope of their

      employment and were performing a discretionary function.               As such,

      defendants are entitled to qualified immunity and are immune to all state

      intentional torts.

   4. Plaintiff has failed to state a claim upon which relief can be granted.

   5. Any injury suffered by plaintiff was proximately caused by their own conduct

      and/or the conduct of third parties.

   6. Any injury suffered by plaintiff was proximately caused by their own

      wrongdoing, including serious wrongdoing that gives rise to the wrongful

      conduct defense.

   7. Plaintiff failed to mitigate their damages.

   8. Plaintiff’s claims are barred, in whole or in part, by the lapsing of the

      applicable statute(s) of limitation.

   9. To the extent, if any, that defendants, or anyone acting at the direction of or in

      concert with defendants, used force against plaintiff, each such use of force
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.241 Filed 07/20/21 Page 26 of 28




      was privileged and lawful because the force was reasonably applied in the

      execution of a lawful arrest, in the lawful performance of other police duties,

      with the plaintiff’s consent, in self-defense, or in the defense of others.

   10.At all relevant times, defendants acted with objective good faith and therefore

      have qualified immunity from liability on plaintiff’s claims.

   11.The arrest, seizure and/or imprisonment of plaintiff was supported by probable

      cause, exigent circumstances and/or a valid warrant.

   12.Plaintiff has failed to join every legal and equitable claim arising from the

      incident central to the lawsuit.

    13.Detention and/or search of plaintiff’s person or property or entry onto or into

       Plaintiff’s property, if any, was based on a valid search/arrest warrant and/or

       probable cause to believe a crime had been committed and/or reasonable

       suspicion that a crime had been committed. Search of plaintiff’s person or

       property may have also been based on consent, exigent circumstances or hot

       pursuit. Any detention and/ or search was reasonable to investigate whether

       a crime had been committed and/or to complete necessary administrative

       processing. Any custodial searches were also protective for officer safety

       and search incident to arrest/ticketing.




                                           2
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.242 Filed 07/20/21 Page 27 of 28




   14.The federal right supporting plaintiff’s claim is not sufficiently clear. Thus,

      defendants did not know they would violate an individual’s rights. Anderson

      v. Creighton, 483 US 635; 97 L.Ed.2d 523; 107 S.Ct. 3034 (1987).

   15.Plaintiff suffered no damages, or their damages are de minimis.

   16.Plaintiff’s claims are barred by Heck v Humphrey, 512 U.S. 477, at 486-487,

      114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994).

   17.Plaintiff’s claims are barred by collateral estoppel and res judicata.

   18.The City of Detroit or Detroit Police Department did not have or otherwise

      adopt any customs, policies and/or procedures which caused or otherwise

      were the moving force behind any constitutional violations alleged in

      Plaintiff’s complaint, nor did any such alleged customs, policies and/or

      procedures originate from a decision maker with final policy making

      authority. Further, Defendants did not ratify, accept and/or otherwise condone

      any constitutional violations alleged in Plaintiff’s complaint.          Finally,

      Defendants did not act with deliberate indifference as to known or obvious

      consequences with respect to the activities alleged in Plaintiff’s complaint

      and/or as to any constitutional violations, nor is there any widespread practice

      of constitutional violations and/or failure to take corrective action regarding

      the same with regard to discipline, supervision, or training.




                                          3
Case 2:20-cv-12711-LJM-DRG ECF No. 25, PageID.243 Filed 07/20/21 Page 28 of 28




                                             Respectfully submitted,

                                          /s/ Patrick M. Cunningham
                                         PATRICK M. CUNNINGHAM (P67643)
                                         City of Detroit Law Department
                                         Attorneys for City of Detroit and Bussa
                                         2 Woodward Avenue, Suite 500
                                         Detroit, MI 48226
                                         (313) 237-5032
DATED: July 20, 2021                     cunninghamp@detroitmi.gov




                           CERTIFICATE OF SERVICE

      I hereby certify that on July 20, 2021, I electronically filed the foregoing with

the clerk of the Court using the ECF system which will send notification and a copy

of this filing to the attorneys of record.




                              /s/ Patrick M. Cunningham




                                              4
